Citation Nr: 0840960	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disorders.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to December 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims of 
service connection for PTSD, heart disorders and a back 
disorder.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims file.

In May 2008, this case was remanded to the RO via the Appeals 
Management Center (AMC) for further development.  The 
requested development was completed, and, in July 2008, the 
AMC issued a Supplemental Statement of the Case (SSOC) in 
which it continued to deny the issues on appeal.  

The veteran subsequently submitted additional medical records 
to the AMC, which consisted primarily of the results of 
laboratory tests and diagnostic studies.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of as SSOC unless 
this procedural right is waived in writing by the appellant.  
38 C.F.R. § 19.37 (2008).  The veteran did not waive his 
right to review by the RO; however, upon reviewing the 
evidence, the Board finds that it is not pertinent to issues 
under consideration herein, and thus, the Board may proceed 
with a decision in this case.



FINDINGS OF FACT

1.  The evidence of record is against finding that the 
veteran has PTSD.

2.  A heart disorder did not manifest within 1 year of 
separation from service, and is not otherwise shown to be 
etiologically related to a disease, injury or event in 
service.

3.  The veteran's back disorder is not shown to be 
etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

2.  A heart disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

3.  The veteran's back disorder was not incurred in or 
aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated November 
2004 and May 2008.  The RO informed the appellant of the 
types of evidence needed in order to substantiate his claims 
for service connection, to include the claim for PTSD; the 
division of responsibility between the appellant and VA for 
obtaining the required evidence; and the RO requested that 
the appellant provide any information or evidence in his 
possession that pertained to such claims.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of   38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded. 

The Board finds that these notice requirements have been 
satisfied by the letter issued in May 2008, which advised the 
veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private physician 
treatment records, Navy treatment records, and VA 
psychiatric, heart and spine examination reports dated June 
2008.  Additionally, the claims file contains the veteran's 
statements in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

II. Law & Regulations

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including congestive heart 
failure and cardiomyopathy, when manifested to a compensable 
degree of 10 percent or more within one (1) year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2008).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements).  
In such cases, the record must include service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question 
of whether the veteran was exposed to a stressor in service 
is a factual one, VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran seeks service connection for PTSD as a result of 
an in-service stressor.  Specifically, he contends that while 
serving aboard the hospital ship U.S.S. Repose during the 
Vietnam War, he was severely stressed by seeing injured 
soldiers and having to assist in loading dead bodies onto the 
ship.  (See Travel Board hearing transcript, June 2007.)  He 
also claims to have had combat experience during "day-long" 
trips from the ship to Vietnam, and experienced rocket and 
mortar attacks around the ship.  Id.  (See Travel Board 
hearing transcript, June 2007; PTSD questionnaire, February 
2005.)

As stated above, in order to establish service connection for 
PTSD, the veteran must have a current diagnosis of PTSD 
directly related to his in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).  With respect to the first, or "current 
disability" requirement, the Court has recognized that, 
"[i]n the absence of proof of a present disability, there 
can be no valid claim" of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995) (recognizing that "[a] service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability."); see also Chelte v. Brown, 10 Vet. App. 268, 
271, 272 (1997) (holding that the veteran's claim was not 
well grounded when the evidence "establishe[d] only that the 
veteran had a [disability] in the past, not that he has a 
current disability").

As an initial matter, the Board notes that some of the 
veteran's claimed in-service stressors have been 
corroborated.  As explained in the May 2008 Remand, the 
veteran's personnel records support his assertions of that he 
served on a hospital ship for some length of time.  As such, 
even though his military occupational specialty was not 
medical in nature, the Board finds the veteran's report of 
helping to receive wounded soldiers and dead bodies are 
corroborated by service personnel records placing him aboard 
that ship.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  
Having found a verified stressor, the Board remanded the 
issue so that a VA examination could be conducted to clarify 
whether or not the veteran had PTSD as a result of this 
stressor.

Turning to the issue of whether he has PTSD due to service, 
the Board notes that a review of the veteran's service and 
service treatment records, including his enlistment and 
separation examination reports, show that he never complained 
of, received treatment for, or was diagnosed with any 
psychological, psychiatric or other related mental disorders.  
His November 1985 separation examination showed no complaints 
of any mental disorders.  

The evidence of record shows that following his discharge 
from service, the veteran did not seek treatment for any 
mental disorders until November 2004, when he was seen by Dr. 
Belle B. Almojera, a private physician, with complaints of an 
inability to sleep, nightmares and "weird" dreams about his 
wartime experiences.  Dr. Almojera diagnosed the veteran with 
PTSD and prescribed Valium.  The veteran returned to Dr. 
Almojera for another visit in December 2004, complaining of 
the same symptoms; he was again diagnosed with PTSD.  During 
his third and final visit to Dr. Almojera, in January 2005, 
the veteran said he was experiencing "on and off" panic 
attacks, and his sleep pattern was disturbed.  (See Dr. 
Almojera treatment record, January 2005.)  Again, he was 
diagnosed with PTSD.  A review of her one-page treatment note 
does not reveal that Dr. Almojera administered any 
psychological for PTSD, nor did she discuss the diagnostic 
criteria for PTSD under the DSM-IV.

The claims folder does not contain any other records 
pertaining to a diagnosis of, or treatment for PTSD.

In June 2008, in response to the Board's Remand instructions, 
the veteran underwent a VA PTSD evaluation in conjunction 
with his application for service connection.  As an initial 
matter, the VA examiner noted that the veteran was clean, 
neatly groomed and appropriately dressed, with unremarkable 
psychomotor activity, and unremarkable, spontaneous, clear 
and coherent speech.  He was fully oriented to person, place 
and time, and described his mood as "kind of OK."  (See VA 
PTSD evaluation report, June 2008.)  His thought process and 
content were unremarkable, and he was not found to have any 
delusions or hallucinations.  The veteran began by discussing 
his past medical history, which included no hospitalizations 
for any mental disorders, and no mental health treatment.  
The examiner noted that he had experienced a non-PTSD 
depressive episode lasting about a week six months earlier, 
without any signs or symptoms of mania.  When recounting his 
military experiences, the veteran said that he had heard 
nearby mortar attacks "on at least one occasion," and had 
made "a few" trips to Da Nang lasting as long as one day, 
which the examiner classified as combat experience.  Id.  He 
also said that the veteran had experienced human suffering 
during this time.  The veteran was found to have no sleep 
impairment, obsessive/ritualistic behavior, panic attacks, 
suicidal/homicidal thoughts, violent episodes, or persistent 
re-experiencing of the traumatic event.  The examiner did 
note, however, that he had chronic efforts to avoid thoughts, 
feelings, or conversations associated with the trauma, and 
difficulty concentrating.  

The examiner then discussed whether the veteran had any 
specific PTSD symptoms according to the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  He found that his only 
reported symptom of re-experiencing (criterion B) was 
nightmares, although the veteran said that he had not had any 
nightmares in the past three months.  The veteran had none of 
the other symptoms of re-experiencing, including intrusive 
memories, upsetting memories triggered by events, flashbacks, 
or physical reactions triggered by cues of trauma.  His only 
symptom of avoidance or numbing (criterion C) involved his 
attempt to avoid thinking or talking about trauma.  The 
veteran denied making attempts to avoid people, places or 
activities that trigger upsetting memories of trauma, 
difficulty recalling important details from traumatic events, 
anhedonia, detachment, restricted range of affect, or a sense 
of a foreshortened future.  With regard to having increased 
arousal symptoms (criteria D), the examiner found that the 
veteran slept 6-8 hours per night, had not experienced any 
irritability or anger in the previous two weeks, had mild 
difficulty with concentration, had not experienced a startle 
response in the previous six months, and denied any 
hypervigilance.  Based on his evaluation, including a 
complete review of the veteran's claims folder, and two 
interview-based PTSD diagnostic tests (the "Clinician 
Administered PTSD Scale" (CAPS) and the "Structured 
Clinical Interview for DSM-IV" (SCID)), the VA examiner 
determined that although the veteran met the DSM-IV stressor 
criterion, he did not meet the criteria for a diagnosis of 
PTSD under CAPS or SCID, and did not meet the threshold 
criteria for PTSD under the DSM-IV.  He also determined that 
the veteran did not meet the criteria for any other mental 
disorder.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the June 2008 VA psychiatric evaluation, the examiner 
specifically stated that she had reviewed the veteran's 
claims folder in its entirety, including his service and 
post-service medical treatment records, and provided an 
opinion based on a complete and detailed rationale following 
an interview, mental status evaluation, and psychological 
testing.  He also discussed in detail why the veteran did not 
meet the criteria for a diagnosis under the DSM-IV.

With regard to Dr. Almojera's diagnosis, there is no 
indication in her scant medical reports that she ever 
reviewed the veteran's VA claims folder.  There is also no 
indication that she interviewed the veteran in detail about 
his military and medical history, or that she had 
administered any diagnostic tests before providing a 
diagnosis.  Moreover, Dr. Almojera offered no rationale or 
basis to support her conclusion that the veteran had PTSD, to 
include offering no explanation as to why he would meet the 
criteria for a diagnosis under the DSM-IV. 

As the June 2008 opinion of the VA examiner is the only 
opinion provided with a detailed rationale, the Board finds 
this opinion to be more persuasive, and concludes that the 
veteran does not have a current diagnosis of PTSD.  The 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, without a competent diagnosis of PTSD, there may 
be no service connection for the claimed disability.

The Board is sympathetic to the veteran's sincere belief that 
he has PTSD as a result of his active duty service.  (See 
Travel Board hearing transcript, June 2007.)  However, the 
competent medical evidence of record does not support this 
contention, and the Board places more probative weight on the 
findings of the competent health care specialist than on the 
veteran's lay assertions.

The Board is cognizant that the veteran reported other in-
service stressors in addition to witnessing injured and dying 
soldiers on the hospital ship, including combat experience 
during "day-long" trips from the ship to Vietnam, and 
experiencing rocket and mortar attacks around the ship.  The 
Board notes that these events have not been verified, and the 
record contains insufficient detail so as to allow VA to 
attempt to verify them.  However, even assuming the Board has 
erred in not accepting these stressors as corroborated, or 
otherwise attempting to verify them, the Board finds such 
error to be moot as the report of the April 2008 reflects 
that the veteran was given an opportunity to report all 
stressful experiences in service, and the VA examiner does 
not appear to have challenged the truth of his statements.  
In fact, the VA examiner included all of the veteran's 
reports made during his interview in determining that the 
veteran met the DSM-IV stressor criterion.  Nevertheless 
after concluding that the veteran failed to satisfy the 
remaining criteria, the examiner still determined that a 
diagnosis of PTSD or any other psychiatric disorder was 
ultimately not warranted.

For these reasons, the Board concludes that the preponderance 
of the evidence is against finding that the veteran has PTSD 
due to military service.  As there is not an approximation of 
evidence, the "benefit-of-the-doubt rule" enunciated in 38 
U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

2. Entitlement to service connection for heart disorders.

The veteran has presented several theories to support his 
contention that he has a heart condition as a result of 
active military service.  He claims that during an in-service 
tonsillectomy, his doctor told him that he had an enlarged 
heart.  He further says that he has had chronic heart 
problems since service.  (See Travel Board hearing 
transcript, June 2007.)  Alternatively, he contends that 
while hospitalized in 2004 for treatment of congestive heart 
failure, pulmonary edema and dilated cardiomyopathy, he 
discovered that he had an enlarged heart while reading his 
medical records.  Id.  He said that his doctor told him that 
this was due to his failure to properly take care of his 
hypertension.  Id.

The Board notes that the veteran's April 1965 service 
enlistment examination was negative for any heart problems.  
In September 1976, a chest x-ray revealed a cardiac 
enlargement with left ventricular accentuation.  The 
assessment was normal chest except for cardiac enlargement.  
In June 1977, the veteran was seen for prominence of the left 
ventricle on a chest x-ray, and a heart murmur that had been 
detected during his re-enlistment examination.  The diagnosis 
was mitral valve prolapse.  In July 1977, a note transcribed 
from a March 1977 chest x-ray indicated "Results: there is a 
slight prominence of the ventricular region of the heart 
which, if anything, has a right rather than left ventricular 
prominence. Pulmonary vascularity, bony structures and soft 
tissues are normal.  Impression slight prominence of the 
ventricular region of the heart without other clues as to 
specific cause for this finding."  (See medical report, July 
1977.)  

In February 1979, the veteran was seen at the cardiology 
clinic with complaints of chest pain.  Upon examination, he 
was found to have a systolic ejection murmur.  Echocardiogram 
results showed no evidence of mitral valve disease.  
Interventricular septal motion was normal.  There was no 
right or left ventricular hypertrophy, and no left atrial 
enlargement. The examiner noted that the veteran's aorta was 
enlarged without valve disease.  An x-ray revealed normal 
cardiac size and contour.  It indicated no radiographic 
abnormalities.  In March 1979, an exercise stress test 
cardiology interpretation showed excellent exercise 
tolerance,  no significant OT change, no premature 
ventricular contraction, no arrhythmia, and no ischemia.  The 
treating physician wrote "I don't feel he has significant 
cardiac problems," and said that the veteran's heart murmur 
was most likely functional, and his chest pain was non-
cardiac in origin.  (See medical record, March 1979.)  In 
June 1980, a routine physical noted a heart murmur, however, 
in the treatment notes, the examiner said that the veteran 
had negative cardiac evaluation and was fit for duty.  A 
November 1981 chest x-ray report indicated no evidence of 
active pulmonary disease, and slight cardiomegaly (enlarged 
heart) suggestive of left ventricle hypertrophy.  On a June 
1981 "Report of Medical History," the veteran indicated 
"yes" for pain or pressure in the chest, but checked "no" 
for heart trouble.  The examiner noted a history of heart 
murmur.  During a November 1981 re-enlistment medical 
examination, the vet checked "yes" for heart trouble, but 
wrote "I am in good health."  (See "Medical Examination 
Report," November 1981.)  The examiner stated that the 
veteran had an enlarged heart and heart murmur without 
symptoms.  A November 1982 chest x-ray revealed no evidence 
of heart disease, and a chest x-ray report from December 1983 
indicated normal findings.  A chest x-ray taken during the 
veteran's November 1985 separation examination revealed a 
normal heart upon examination.  There was no indication of a 
heart murmur, and no diagnosis of any heart condition.

The evidence of record shows that, following active service, 
the veteran had no chronic heart problems.  A June 1999 
physical examination revealed normal findings, as did a 
September 1999 physical examination.  The claims folder 
reveals that the veteran was not diagnosed as having any 
heart problems until August 2004, when he was seen in an 
Hawaii hospital emergency room complaining of acute dyspnea 
(shortness of breath).  (See Kaopiolani Medical Center 
record, August 2004.)  He was subsequently admitted to the 
hospital and evaluated for congestive heart failure and 
pulmonary edema.  The admitting physician noted that he had a 
longstanding history of hypertension.  The veteran stated 
that he had a history of smoking while in the Navy, but had 
since quit.  He did not, however, state that he had had any 
heart problems during service.  Following a cardiology 
consultation, the veteran was diagnosed with flash pulmonary 
edema, secondary to severe dilated cardiomyopathy of 
uncertain etiology, ejection fraction globally, severely 
impaired no more than 20 percent, and sinus rhythm.  In his 
treatment report, the doctor noted that the veteran had no 
significant history of coronary artery disease, or prior 
history of cardiac problems, and was not on any medication.  
Following a heart catheterization, a cardiologist noted that 
his coronary arteries were unremarkable, and said that no 
further treatment was needed.  Subsequent medical records 
show diagnoses of cardiomyopathy.

In June 2008, the veteran underwent a VA heart examination.  
The examiner noted that she had reviewed the veteran's 
complete claims folder, including his service treatment 
records and post-service medical records.  The veteran stated 
that his heart problems first began in August 2004.  The 
examiner noted that the veteran had no history of trauma to 
the heart, cardiac neoplasm, myocardial infarction, rheumatic 
heart disease, syphilitic heart disease, endocarditis, or 
pericarditis.  She said that the veteran had a history of 
congestive heart disease and hypertensive heart disease 
beginning in August 2004.  However, she specifically stated 
that the congestive heart disease was not chronic, and that 
the veteran had had no episodes in the past 12 months.  She 
also noted that one of the veteran's private physicians 
opined that his chronic heart disease was a result of 
longstanding hypertension.  

Upon physical examination, the examiner noted that the 
veteran's had a normal heart rhythm without murmur, click or 
pericardial rub.  Prior medical records indicated that his 
heart was larger than normal.  Based on her findings, she 
opined that it was less likely than not that the veteran's 
heart condition was caused by, or was a result of his active 
duty service.  She also noted that there was no evidence of 
aggravation.  In a comprehensive rationale, the examiner said 
that chest x-rays taking during active service from 1976 to 
1981 revealed that the veteran had an enlarged heart, but 
noted that a more accurate echocardiogram showed a normal 
heart size in 1979.  At this time, the veteran underwent a 
stress test that revealed normal findings, and a cardiologist 
opined that he had no cardiac disease.  The etiology of his 
enlarged aorta was unknown, but his doctor still noted no 
cardiac problems.  Subsequent x-rays in 1982, 1983 and 1985 
were also normal, and no abnormalities were noted on his 
separation examination report.  The examiner said that 
following service, physical examinations in 1999 were normal.  
She stated that there was no known cardiac disease that would 
appear and then be quiescent for 23 years, then suddenly re-
appear.  She further stated that it was not known why the 
veteran had an enlarged heart, or the appearance of an 
enlarged heart on a chest x-ray, and that any attempt to 
explain this would be mere speculation.  She concluded that 
the objective medical evidence of record demonstrated that 
there was no onset of a cardiac condition during the 
veteran's active service duty.

The Board concludes that the opinion of the VA examiner is 
the most probative evidence of record as to whether the 
veteran has a current heart disorder related to the findings 
in service.  As noted, she considered service medical records 
showing x-ray evidence of cardiac enlargement at that time, 
but placed more weight on the echocardiogram that showed a 
normal heart size in 1979, explaining that this was the more 
reliable test.  She also explained that numerous x-rays and 
examinations following service were normal, and that there 
was no known cardiac disease that would appear and then be 
quiescent for 23 years.  Although she did acknowledge that 
she was unable to ultimately explain the in-service findings 
of an enlarged hear, she was clearly confidant in finding 
that he did not have any current heart condition related to 
those findings.

In light of the above findings, the Board concludes that the 
veteran's heart disorders were not the result of his military 
service.  The veteran has not identified or submitted any 
contrary medical evidence suggesting a causal relationship 
between his current heart condition and active service.  
Following his 1985 service separation, the first evidence 
that the veteran complained of or was treated for any heart 
problems was in 2004, nearly 20 years after service.  At that 
time, it was noted that he had no history of cardiac 
problems.  A prolonged period without documented complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The amount of time that passed 
between service and the first treatment or documented 
complaint of record of heart problems is evidence that weighs 
against the veteran's claim.  

In addition to the medical evidence, the Board has considered 
the veteran's lay report that his heart problems actually had 
their onset in service and continued thereafter.  As noted, 
the veteran is competent to report subjective complaints such 
as chest pain, and the Board finds that veteran's lay reports 
of a continuity of symptomatology are entitled to some 
probative weight.  However, although he is competent to 
report his symptoms, he is not necessarily competent to 
attribute those symptoms to a specific underlying disease or 
injury.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(holding that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds 
sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

In this case, a competent VA examiner performed a complete 
physical examination, and reviewed the veteran's entire 
claims folder, including all service and post-service medical 
records and diagnostic tests results, and concluded that his 
heart disorders were not the result of active service.  The 
Board finds that this opinion is the most probative evidence 
of record as to the relationship between the veteran's 
current disability and service, and ultimately outweighs his 
lay reports of continuity of symptomatology since service.

Accordingly, the Board concludes that the preponderance of 
the evidence does not support the veteran's claim of 
entitlement to service connection for heart disorders.  The 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
does not apply, as there is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

3.  Entitlement to service connection for a back disorder.

The veteran contends that he has a back disorder as a result 
of active military service.  Specifically, he claims that he 
began having back problems during service as a result of 
carrying heavy supplies and dead bodies.  (See Travel Board 
hearing transcript, June 2007).

A review of the veteran's service treatment records reveal 
that no back abnormalities were shown on his April 1965 
enlistment examination report.  In April 1980, he complained 
of mid-back pain for three weeks.  He was found to have 
bilateral tenderness in his back muscles, and was diagnosed 
with muscle pain of the back.  In February 1981, he 
complained of having thoracic spine pain during the previous 
year with occasional muscle spasms.  He was diagnosed with 
paravertebral muscle spasm.  On his November 1981 "Report of 
Medical History" during re-enlistment, he stated that he was 
in good health and indicated having no recurrent back pain.  
In August 1985, he was treated for complaints of back pain.  
Upon examination, he was found to have full range of motion 
with tenderness.  The diagnosis was "rule out kidney 
infection."  (See medical report, August 1985.)  His 
November 1985 service separation examination report revealed 
normal findings, as did the companion "Report of Medical 
History." 

Following active service, the evidence of record shows no 
complaints of or treatment for any back problems until March 
1998, when he was seen at the Jacksonville, Florida Navy 
Hospital ("Jacksonville") for complaints of low back pain.  
The diagnosis was abdominal muscle strain; treatment 
consisted of two days of rest and pain medication.  A June 
1999 opinion letter from a physician said that the veteran 
had a normal clinical examination and was in good health.  
There is no record of any further back problems until 
November 2004, when he was seen at Jacksonville with 
complaints of  "occasional upper back pain" over the 
previous 10 days; there was no diagnosis.  (See Navy Hospital 
record, November 2004.)  There is no medical evidence of 
record that he had any further back problems.

During a Travel Board hearing in June 2007, the veteran 
testified that he had intermittent back pain during service 
as a result of pulling heavy cables and other physical 
duties, but said that he took over-the-counter pain medicine 
and did not seek medical treatment.

In June 2008, the veteran underwent a VA spine examination.  
The VA examiner reviewed the veteran's complete claims 
folder.  The veteran complained of radiating thoracic and 
lumbar spine pain occurring every other week, and lasting two 
to three days.  He said he had no previous hospitalizations 
for back problems, and no history of trauma.  Upon 
examination, the examiner found pain and weakness of the 
cervical spine, and bilateral thoracic spasms, tenderness and 
pain with motion.  There was no spinal curvature or 
ankylosis.  The veteran had normal posture with an antalgic 
gait, which the examiner said was due to gout of the left 
great toe.  She noted thoracolumbar pain on active and 
passive motion, but no loss of use.  She diagnosed the 
veteran with cervical and lumbar spine strain with no 
objective clinical evidence of radiculopathy.  Based on these 
findings, she opined that it is less likely than not that the 
veteran's cervical and lumbar strains were caused by or 
resulted from his active duty service; there was no evidence 
of aggravation.  In her rationale statement, the examiner 
noted that there was no evidence of trauma or injury during 
active service, essentially no mechanism of injury in service 
sufficient to cause a long term spine condition.  Rather, the 
veteran's in-service diagnoses were muscle spasms and muscle 
pain, which she noted by definition were acute and transitory 
conditions.  There was no objective evidence of an actual 
bony spine condition.  She noted that during the veteran's 
1981 re-enlistment examination, he indicated that he had no 
recurrent back pain.  At separation in November 1985, there 
was no complaint or diagnosis of a spine condition.  The 
examiner further noted that many years passed between the 
veteran's last complaint of back pain in August 1985, and his 
next complaint in 1998; she added that there was doubt that 
the 1998 pain was actually back pain, but was thought to be 
hip pain, and was diagnosed as abdominal muscle strain.  The 
examiner concluded that there was no objective medical 
evidence of the onset of a chronic spine condition during 
active service. 

The Board finds that based on the evidence of record, the 
veteran's current back disorder was not the result of his 
active military service.  He has neither submitted nor 
identified any medical evidence or opinions showing a causal 
relationship.  During his 20 years in active duty service, 
the veteran only complained of having back pain or problems 
on three occasions.  He was consistently diagnosed as having 
muscle spasms and/or pain.  There is no evidence showing that 
he was ever diagnosed with an underlying back disability 
during service.  Following service, there is no evidence that 
he complained of or sought treatment for back problems until 
March 1998, more than 13 years after service, when he was 
diagnosed with an abdominal muscle strain.  The amount of 
time that passed between service and the first treatment or 
documented complaint of record of back problems is evidence 
that weighs against the veteran's claim.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this instance, the VA examiner's opinion that the 
veteran's current back disorders were not causally related to 
service was based on a thorough review of his claims folder, 
as well as a comprehensive physical examination, which 
revealed cervical and lumbar spine strains without 
radiculopathy.  Moreover, the examiner's opinion was very 
detailed, comprehensive and fully explained the reasons and 
bases for her opinion.  Although she considered the veteran's 
lay statements as to the cause of his back condition, she 
nevertheless determined that the medical evidence of record 
weighed against a finding that these conditions were the 
result of, or otherwise related to his active service.

In summary, the Board concludes that the medical evidence of 
record is against a finding that the veteran's current back 
disorders were the result of his military service.  As there 
is not an approximate balance of evidence, the "benefit-of-
the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is 
therefore not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for heart disorders is 
denied.

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


